                Case 5:19-cv-00969 Document 1 Filed 08/08/19 Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 PHILLIP PARKER                                              §
                                                             §
      Plaintiff,                                             §
                                                             §
 V.                                                          §   CIVIL ACTION NO. 5:19-cv-969
                                                             §     JURY TRIAL DEMANDED
 J.B. HUNT TRANSPORT, INC AND                                §
 ERIC BOSSETT                                                §
                                                             §
      Defendants.                                            §
                                                             §


                           DEFENDANT J.B. HUNT TRANSPORT, INC.’S
                                   NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. § 1441, Federal Rule of Civil Procedure 81, Defendant J.B.

HUNT TRANSPORT, INC., (hereinafter, "JBH") hereby removes to this Court, the state court

action described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), JBH sets forth the

following "short and plain statement of the grounds for removal."

                                         A. THE REMOVED CASE

         1.        The removed case is a civil action filed with the 224th Judicial District Court

of Bexar County, Texas, on or about July 22, 2019, styled Phillip Parker vs. J.B. Hunt

Transport, Inc. and Eric Bossett; Cause No. 2019CI14467 (the "State Court Action"). The

case arises from the alleged injuries sustained by Plaintiff from a motor vehicle accident

that occurred on or about January 22, 2019 in Bexar County, Texas.




PARKER, PHILLIP/DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                      1|P A G E
                 Case 5:19-cv-00969 Document 1 Filed 08/08/19 Page 2 of 7



                          B. DOCUMENTS FROM REMOVED ACTION

         2.       Pursuant to Federal Rule of Civil Procedure 81 and 28 U.S.C. 1446(a), JBH

attaches the following documents to this Notice of Removal as Exhibit "A":

         (i)      A list of all parties in the case, their party type and current status;

         (ii)     a civil cover sheet and certified copy of the state court docket sheet; a copy
                  of all pleadings that assert causes of action (e.g., complaints, amended
                  complaints, supplemental complaints, petitions, counter-claims, cross-
                  actions, third party actions, interventions, etc.); all answers to such
                  pleadings and a copy of all process and orders served upon the party
                  removing the case to this court, as required by 28 U.S.C. § 1446(a);

         (iii)    a complete list of attorneys involved in the action being removed, including
                  each attorney's bar number, address, telephone number and party or parties
                  represented by him/her;

         (iv)     A record of which parties have requested trial by jury; and

         (v)      The name and address of the court from which the case is being removed.

                                       C. REMOVAL PROCEDURE

         3.       Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State Court of which the district courts of the United States have original

jurisdiction may be removed to the district court of the United States for the district and

division embracing the place where the action is pending. 28 U.S.C. § 1441. The San

Antonio Division of the Western District Court of Texas is the United States district and

division embracing Bexar County, Texas, the county in which the State Court Action is

pending.

         4.       JBH has not yet been served with the State Court Action, however, JBH

received a copy of Plaintiff’s Original Petition on July 24, 2019. JBH has appeared and



PARKER, PHILLIP/DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                       2|P A G E
                Case 5:19-cv-00969 Document 1 Filed 08/08/19 Page 3 of 7



filed its Original Answer. See Exhibit A. Therefore, this Notice of Removal is filed within

the time limits specified in 28 U.S.C. § 1446(b).

         5.       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all pleadings and

orders in the State Court Action as of the date of this pleading are attached hereto as

Exhibit "A" and incorporated herein for all purposes.

         6.       JBH will promptly give all parties written notice of the filing of this Notice

of Removal and will promptly file a copy of this Notice of Removal with the Clerk of the

224th Judicial District Court of Bexar County, Texas, where the action is currently

pending.

                                           D. VENUE IS PROPER

         7.       The United States District Court for the Western District of Texas is the

proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a) because

the 224th Judicial District Court of Bexar County, Texas, is located within the jurisdiction

of the United States District Court for the Western District of Texas, San Antonio Division.

                    E. COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

         8.       The “forum-defendant” rule provides that a civil action may not be

removed to federal court on the basis of diversity of citizenship jurisdiction “if any of the

parties in interest properly joined and served as defendants are citizens of the State in

which such action is brought.” 28 U.S.C. § 1441(b)(2) (emphasis added). Thus, as will be

shown below, although Plaintiff believes one of the two named Defendants is a Texas

resident, that Defendant has not been served in this case.




PARKER, PHILLIP/DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                     3|P A G E
                  Case 5:19-cv-00969 Document 1 Filed 08/08/19 Page 4 of 7



           9.       This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

           10.      As admitted in his Petition, Plaintiff is an individual who resides in Texas. 1

           11.      Defendant JBH is a foreign corporation organized and existing under the

laws of the State of Georgia. Thus, pursuant to 28 U.S.C. § 1332(c)(1), JBH is a not a citizen

of the State of Texas.

           12.      Defendant Eric Bossett (“Bossett”) has not been served and his citizenship

has not been determined.

           13.      In any event, even presuming that Defendant Bossett is a “citizen of Texas,”

a majority of the federal courts considering “snap removal,” as JBH seeks here, have held

that 28 U.S.C. § 1441(b)(2) permit removal as long as no in-state defendant has been

served. E.g., Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 151 (3rd Circ. 2018),

reh’g denied (Sep. 17, 2018). Perez v. ZTE (USA), Inc., No. 3:18-CV-2948-B, 2019 WL 1429654

(N.D. Tex. Mar. 29, 2019), Regal Stone Ltd. v. Longs Drug Stores Cal., L.L.C., 881 F. Supp. 2d

1123, 1128-29 (N.D. Cal. 2012); In re Diet Drugs Prods. Liab. Litig., 875 F. Supp. 2d 474, 477

(E.D. Pa. 2012); Carrs v. AVCO Corp., Civil No. 3:11-CV-3423-L, 2012 WL 1945629, at *2

(N.D. Tex. May 30, 2012); Watanabe v. Lankford, 684 F. Supp. 2d 1210, 1219 (D. Haw. 2010);

North v. Precision Airmotive Corp., 600 F. Supp. 2d 1263, 1270 (M.D. Fla. 2009). The Western

District of Texas is also one of the jurisdictions recognizing the propriety of “snap




1   See Pl. Original Petition at ¶ II.

PARKER, PHILLIP/DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                       4|P A G E
                  Case 5:19-cv-00969 Document 1 Filed 08/08/19 Page 5 of 7



removal” in a case such as this one. LMN Consulting, Inc. v. DaVincian Healthcare, Inc.,

Civil Action No. A-18-CV-1085-LY, 2019 WL 2565281, at *1 (W.D. Tex. April 26, 2019).

           16.      Consent is not necessary because no other Defendant has been served.

           17.      Because Plaintiff is a resident of the State of Texas and JBH is not, complete

diversity of citizenship exists pursuant to 28 U.S.C. § 1332. Therefore, the diversity of

citizenship requirement is satisfied.

          F. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           18.      Plaintiff alleges in his Original Petition that he seeks damages in monetary

relief in excess of $1,000,000.00. 2 Plaintiff also seeks to recover damages against JBH for

pre-judgment and post-judgment interest. 3

           19.      Therefore, based on all of the aforementioned facts, the State Court Action

may be removed to this Court by JBH in accordance with the provisions of 28 U.S.C. §

1441(a) because: (i) this action is a civil action pending within the jurisdiction of the

United States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy exceeds $75,000, exclusive

of interest and costs.

                                      G. FILING OF REMOVAL PAPERS

           20.      Pursuant to 28 U.S.C. § 1446(d), JBH is providing written notice of the filing

of this Notice of Removal to all counsel of record and is filing a copy of this Notice with




2   Pl. Original Petition at ¶ VII.
3   Id.


PARKER, PHILLIP/DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                       5|P A G E
                Case 5:19-cv-00969 Document 1 Filed 08/08/19 Page 6 of 7



the Clerk of the 224th Judicial District Court of Bexar County, Texas, in which this action

was originally commenced.

                                               H. CONCLUSION

         21.      Defendant J.B. HUNT TRANSPORT, INC., hereby removes the above-captioned

action from the 224th Judicial District of Harris County, Texas, and requests that further

proceedings be conducted in the United States District Court for the Western District of

Texas, San Antonio Division, as provided by law.


                                                        Respectfully submitted,

                                                        MAYER LLP

                                                        4400 Post Oak Parkway, Suite 2850
                                                        Houston, Texas 77027
                                                        713.487.2000 / Fax 713.487.2019

                                                        By:    /s/ Kevin P. Riley
                                                              Kevin P. Riley
                                                              Attorney-in-Charge
                                                              State Bar No. 16929100
                                                              E-Mail: kriley@mayerllp.com
                                                              John A. Coselli III
                                                              State Bar No. 24100163
                                                              E-Mail: jcoselli@mayerllp.com

                                                        ATTORNEYS FOR DEFENDANT
                                                        J.B. HUNT TRANSPORT, INC.




PARKER, PHILLIP/DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                             6|P A G E
                Case 5:19-cv-00969 Document 1 Filed 08/08/19 Page 7 of 7



                                        CERTIFICATE OF SERVICE

      This is to certify that on the 8th day of August 2019, a true and correct copy of the
foregoing has been forwarded to all counsel of record as follows:

      LAW OFFICES OF NATHANIEL MACK III                       ☐E-MAIL/E-SERVICE
         1777 NE Loop 410, Suite 600                          ☒ECM
          San Antonio, Texas 78217                            ☐HAND DELIVERY
             Phone: 210-333-6225                              ☐FACSIMILE
              Fax: 210-855-3152                               ☐OVERNIGHT MAIL
                                                              ☐REGULAR, FIRST CLASS MAIL
                                                              ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
             ATTORNEY FOR PLAINTIFF

                                                          /s/ Kevin P. Riley
                                                         Kevin P. Riley




PARKER, PHILLIP/DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                        7|P A G E
